Situation in Darfur (debate)
The next item is the Commission statement on the situation in Darfur.
Member of the Commission. Mr President, we are confronted with a dramatic humanitarian, security and political problem in Darfur today.
The situation on the ground is deteriorating by the day. The number of civilians affected by the conflict has risen to almost four million since 2003. Throughout 2006 we saw an increase in the number of violent deaths in Darfur. Attacks on humanitarian aid agencies also significantly increased and this has prompted some organisations to evacuate.
Continued violations of the ceasefire by both the Sudanese Government and the rebel factions deepen insecurity and instability. Most recently, on Monday, Sudanese military forces bombarded Cariari and Bahai, two villages in north Darfur close to the Chad-Sudan border.
The African Union Mission to Sudan - established in 2004 to help prevent further conflict - continues to face resource constraints. Despite its best efforts, it had some difficulty in providing effective protection to civilians or carrying out additional duties associated with the implementation of the Darfur Peace Agreement. Politically, the situation is complicated by splits and regrouping among the non-signatory rebel movements as well as the Government's refusal to consider reopening the deadlocked Peace Agreement.
Darfur is not a simple issue. The commitment of the European Union to alleviating such a dramatic situation has been reiterated on several occasions, most recently at the European Council last December, at the Council on 22 January and, just two days ago, through the General Affairs Council conclusions on Sudan of 12 February. We must work to ensure the protection of non-combatants as well as of humanitarian aid workers. We must seek the full implementation of the UN-AU three phase plan for Darfur, this being the most effective means at our disposal to support the African Union mission in Sudan and to protect civilians.
But our overriding objective in Darfur must be to achieve a durable peace through a political settlement agreed by all parties voluntarily and then implemented. The strategy of Khartoum to negotiate individually with each rebel leader to buy their support will not create a cohesive and lasting peace.
The Council of the EU, in its latest conclusions on Sudan, has emphasised the need for an inclusive political process and confirmed its support for the joint initiative of the African Union and UN special envoys to start negotiations between the parties as soon as possible. On several occasions and in various fora, the Commission has stressed the need for a political solution in Darfur based on the existing peace agreement and insisted that there is no military solution to the crisis. In this context, the European Commission has strongly backed the African Union in the search for a political settlement in Darfur.
The Commission has been providing continued support to the African Union in political and financial terms. With cofinancing from Belgium, the Commission stands behind any and all efforts to revive the peace agreement. The European Commission has provided one and a half billion euros specifically for the Darfur crisis, covering security, humanitarian needs and peace efforts for Darfur. The aim is to create the conditions to bring the non-signatory parties of the Darfur Peace Agreement back to the negotiating table and to start effective implementation of the Agreement.
Pending a lasting settlement, the Commission is also active in the political démarche intended to obtain the agreement of the Khartoum Government to a joint AU-UN force capable of providing effective protection of civilians. In the margins of the African Union Summit on 28 January, Commissioner Michel met with the Sudanese President, Mr al-Bashir, as well as with the UN Secretary-General Mr Ban Ki-Moon. The Commissioner was also in Ethiopia and in Eritrea where the Darfur issue was raised. Just yesterday, the Darfur issue was discussed in Washington in a meeting between Commissioner Michel and the US Secretary of State, Condoleezza Rice.
This Parliament is right to debate the Darfur Peace Agreement and the critical situation in Darfur. Yet we must not take the Comprehensive Peace Agreement for granted. EU Heads of Mission in Khartoum report that this peace agreement, made in 2005 with the south, is in trouble. After 20 years of civil war the comprehensive peace agreement may be the last chance for the Khartoum regime to show that the federal power-sharing form of government can work for this vast country. If the Comprehensive Peace Agreement cannot work, then nor can the Darfur Peace Agreement. It is important, I think, that the critical situation in Darfur does not divert our attention, or indeed the attention of the Sudanese regime, from the very real threat to the whole sub-region if both the Comprehensive Peace Agreement and the Darfur Peace Agreement are not pursued with more vigour. This is a message that the Commission will strive to communicate in the weeks ahead.
on behalf of the PPE-DE Group. - Mr President, the Council released its conclusions on Sudan on Monday, so it is appropriate that Parliament also speaks out strongly this week, further highlighting the humanitarian crisis and international scandal that is Darfur. We are attempting to raise the political temperature on this issue to increase the pressure on those who can, if the will exists, make things happen on the ground to protect people.
We all know the figures and the scale of the humanitarian consequences of insufficient action by the international community. It is estimated that up to 400 000 people have been killed and more than two and a half million people displaced or made homeless in the last three years due to conflict. NGOs currently provide humanitarian relief for up to four million people. That is half of Darfur's entire population. In recent months there have been repeated attacks on humanitarian convoys and twelve aid workers have been killed in Darfur in the last six months.
So NGOs are pulling their people out of Darfur while indiscriminate attacks continue on civilians. So what can we do? The main thrust of this resolution is to call on the UN to set a clear date for deployment of the planned UN-supported peacekeeping force, or hybrid force, into Darfur, even in the absence of agreement with the Sudanese Government, in order to secure humanitarian aid corridors to an increasingly isolated population in the region.
We are calling for this in the context of the UN's responsibility to protect, based on the failure of the Sudanese Government to protect its own population from war crimes and crimes against humanity, and a failure to provide humanitarian assistance to the population. President al-Bashir continues to oppose Phase 3 of the present UN Plan which allows the AU mission to be bolstered by more than 20 000 UN peacekeeping troops.
The point is, diplomacy is failing. People are dying in huge numbers and at some point the international community is obliged to act more firmly. That is why the setting of a clear date for the deployment of troops will focus the attention on a tight timescale to find a diplomatic solution to get peacekeepers on the ground in Darfur.
on behalf of the PSE Group. - (NL) Mr President, Darfur has been suffering under a regime of terror for four years now. Hundreds of thousands of people there have lost their lives, two million have lost their homes, and rape, murder and pillaging are daily occurrences there. It is nearly impossible to really grasp the extent of this suffering. Meanwhile, despite all the fine agreements, human rights violations get increasingly out of hand. Over the past few months, the situation has hit an all-time low for both the people and aid workers. Despite the Peace Agreement concluded in early January, large parts of North Darfur were deliberately bombarded recently by the Sudanese air force. Even the aid workers are no longer safe from violence, aid organisations increasingly feel it. Last month, 15 UN organisations, including UNICEF, reported that they were no longer able to keep on providing aid to the people in Darfur in an adequate manner. Two weeks ago, the aid organisation Médicins du Monde was the first to withdraw, and Oxfam and CARE International are at risk of having to follow suit, even though three and a half million Darfuris rely on humanitarian aid.
The Council is not present today. How long do we intend to perpetuate this untenable situation? The UN may be speaking with force in its resolution, but it has not done much in the way of action. The peace force that was promised two months ago in Addis Ababa produced some 100 troops and very little else. The UN Security Council authorised sanctions against four major perpetrators of atrocities, but nothing happened. It is unacceptable for European Member States to be able to impose sanctions on war criminals in countries such as Belarus, Congo, Cote d'Ivoire, North Korea, Burma and Zimbabwe and to fail to do so in Darfur, where the Council is neglecting its humanitarian duty.
The international community should no longer stand by helplessly while millions of innocent people are being driven away from their homes, murdered and raped. Europe should take the lead and take urgent action in order to stop the humanitarian crisis in Darfur in its tracks. The Sudanese Government will be prepared to conclude real peace agreements and adhere to them only if its own interests are affected, for the only language it understands is its own, that of the fist. In southern Sudan, an oil boycott proved effective, and I would urge Members belonging to the other political parties to apply the same tactics if necessary.
I should like to ask the Council whether it is prepared, without delay, to declare sanctions against anyone who violates the ceasefire or who attacks citizens, peace keepers or aid workers. Would it be prepared to do everything necessary to stop them getting away with it and, once and for all, to enforce and implement the sanctions agreed upon in the Security Council? Is it prepared to enforce the presence of the hybrid peace force of African Union soldiers and blue helmets?
Would it, finally, be prepared to apply economic sanctions, including the introduction of an oil embargo? We did not intervene when the genocide in Rwanda took place, and watched helplessly as the men in Srebrenica met their fate, even though the UN was set up in 1945 in order to reinforce our promise of 'never again'. We should not leave the powerless to their fate. I hope that Europe wants to make a difference. I am, above all, addressing the Council, which is absent, and the Commissioner, whom I would like to urge to take action.
on behalf of the ALDE Group. - (FR) Mr President, I speak on behalf of my colleague, Mr Morillon.
I must begin by highlighting the entirely surreal nature of our meeting this evening. There are around ten of us Members present. Commissioner, thank you for being here. I know the reasons for the absence of Mr Michel, whom you are representing. However, the most notable absentee is the Council, and in the meantime, I am afraid to say, people continue to die in Darfur. I would remind you, as a numbers man, Mr Almunia, that fourteen or fifteen people die every hour in Darfur.
It was therefore high time we worried about a situation that no one believes is simple. Yet, must we continue making fools of ourselves? This resolution will be the fifth that we have adopted over many months on Darfur: we can see the extent to which they undermine the officials, not least the Sudanese officials received this evening in Paris.
I believe that we could actually finally assume our responsibilities. I must alert you, Commissioner, to paragraphs 2 and 3 of this resolution. As my fellow Member, Mr Coveney, pointed out, paragraph 2 emphasises the need for a precise date to be set by the UN. However, paragraph 3, Commissioner, is an appeal launched at the European Union, with the aim of having it assume its responsibilities. Its assuming its responsibilities will surely mean something in the future. If not, one may wonder about the purpose of the European Union and of the values that we seek to uphold, faced with what is essentially an endless emergency humanitarian situation, something that no one denies.
My colleagues have nominated me as permanent rapporteur for humanitarian action. But what should I report on? The systematic withdrawal of all the NGOs, which are no longer allowed to work, the fourteen people who have been killed and the deaths day in, day out of people who have been abandoned and who, in addition to having been displaced, have lost all hope.
Commissioner, please speak with the Commission on our behalf; we will take care of the Council, politically, because, if we listened to them, we would have to wait a month before discussing this issue. This message needs to be passed on: one day, the law, not to mention the duty to interfere, will be required, when it is clear that men and women are being abused to this extent.
Mr President, I too should like to highlight the discrepancy between the seriousness of the issue being dealt with and this practically deserted Chamber, and that is without mentioning the absence of the Council; while the Commission is at least represented, our action in relation to this matter is certainly not, in any event, equal to the challenges.
As I was saying, the Council is absent, but when one reads its conclusions of 12 February, that is to say, those written exactly two days ago, its absence does not change a great deal anyway. I shall read and quote what is written in these conclusions:
'The Council remains gravely concerned about the security situation in Darfur' - to say the least - 'and condemns continued ceasefire violations by all parties.'
(FR) That is the kind of particularly forceful sentence that the Council is capable of producing after months and months of resolutions, decisions and diplomatic meetings, when the situation is more disastrous now than it ever has been. We therefore clearly believe that a change of level is required and, indeed, that more pressure must be exerted with regard to this unacceptable situation.
What about the punishments that were decided on for the Sudanese leaders, and for all these war criminals? What is the European Union doing with regard to these punishments? It seems to me, in any case, that the European Union has a number of options available to it to freeze financial resources so as to prevent all these people from moving freely about our territory. Ways of exerting pressure do exist.
What are we doing with regard to United Nations Resolution 1706, which has the backing of the European Union? What initiatives have been taken by the European Commission and the Council to put pressure on all those responsible for this situation? What credibility do we have today to issue a multitude of texts that, at least on the part of the Council, and even of the Commission, merely restate our grave concerns regarding this situation?
Only a very short time ago, the Chinese President, Hu Jintao, visited several African countries and, more specifically, Sudan. What is the Union's position faced with this situation, with the new and emerging role of China's leaders? Faced, too, with the importance of access to raw materials, and to oil in particular?
Thus, when one sees the inertia, the powerlessness, of the European institutions on this issue, what conclusions must be drawn? Does this mean that, if priority is to be given to accessing raw materials or oil, which in reality is gradually dwindling, and if it is to be given to the large markets represented by countries such as China, the values of human rights and the duty that we actually have to protect civilian populations need to be put on the back burner? Is that what this means?
I believe that it would be absolutely tragic for the European Union to come to that. The fact is that these issues are being raised on a daily basis, and we constantly find ourselves incapable and powerless in the face of this tragic situation. It is therefore high time a formal sitting bringing together the Council, the Commission and Parliament was organised - and organised very soon - on this issue, in Brussels or Strasbourg, so that the necessary decisions can finally be taken.
on behalf of the IND/DEM Group. - (NL) Mr President, Commissioner, ladies and gentlemen, I can identify with this joint resolution about the international blot - and I should like to underline 'this international blot' - being Darfur, despite a few of the comments that have been made. I should like to single out a few elements if I may.
In recital C, it is stated that the conflict in Darfur is increasingly destabilising the Central African region. Less than a week ago, an analysis was published in my home country, the Netherlands, about this very disruptive situation under the telling heading 'The black hole'. Indeed, there is a black hole at the heart of Africa, rudderless, violent and with a stream of refugees who are headed in all directions. One immediate risk is that the conflict in Darfur, which is racist in that nomads of Arab origin are driving out and killing African farmers, will move to Chad and take the notorious and murderous Janjaweed militia with it. Various paragraphs in the joint resolution urge the United Nations finally to face up to its responsibilities in Darfur. Whilst I can fully endorse this parliamentary cry for help, I have to confess at the same time that I am extremely sceptical as to whether this distress signal will actually be heard in the UN Headquarters in New York.
Earlier this week, Jan Pronk, the former UN envoy to Sudan, gave a frank and honest interview to the Sudan Tribune. He asserted, verbatim, that he accused New York of leaving its own mission in the lurch and, instead, of pandering to the elite in power in Khartoum. It is awful - he said - if you send thousands of people to Sudan and then leave them to their own devices.
What we should, in any case, be doing is to ensure that Mr Pronk's indictment does not fall on deaf ears, but reaches our governments, the European Council and the UN Security Council, and results in action.
I also deem as completely appropriate the appeal of this House to the People's Republic of China to put its not insignificant political and economic weight into the balance in order to try to get the Sudanese leadership to actually enforce existing peace agreements on Khartoum. Only a constructive international stance such as this one is in keeping with Peking's adage of harmonious external relations. Moreover, that is also what we can expect of a strategic partner as a responsible member of the UN Security Council. After all, as rapporteur for EU/China relations, I constantly reminded my esteemed Chinese interlocutors of this elementary constructive international role.
Finally, I would like to back the only amendment to the joint resolution - that tabled by Mrs Gomes - and back it all the way. Sanctions against this shameless Sudanese regime should definitely involve an oil embargo, as some sort of acid test to check whether the United Nations, given the long suffering of the people in Darfur, still abides by its own political principles.
(DE) Mr President, the situation in Darfur remains shocking. The response of the international community has been wholly inadequate. The previous speakers have described the situation adequately: there is no improvement in sight for the people there.
Some necessary resolutions have been passed, such as United Nations Security Council Resolution 1706, but their implementation ultimately fails on account of the Government in Khartoum, most of whose leaders are no doubt listed in the files of the International Criminal Court - which launched an investigation into crimes in Darfur as early as June 2005.
We have a situation where the United Nations has to take action, in accordance with its responsibility for protecting human beings, since the Government of Sudan has not been protecting the people of Darfur against war crimes and crimes against humanity, nor has it lent them any assistance.
For this reason, Parliament calls on the United Nations to set a date for the deployment of a UN peacekeeping force pursuant to Article 7 of the Charter of the United Nations, even if this has not been approved by the Khartoum regime. We call on the Council and the Commission to do everything in their power to put an end to this sustained humanitarian disaster.
Concrete action can be launched for the short term without great expense. The EU should impose personal sanctions on representatives of the regime unilaterally rather than waiting for the rest of the international community. I have always been in favour of this as a means of preventing family members going on shopping trips to Europe.
The Darfur regime has thus far been ignoring the no-fly zone imposed by Security Council Resolution 1591, and is continuing to bomb villages in Darfur. We call for the use of capabilities available in the region to enforce this no-fly zone. After all, we know which Member States have aircraft based in the region - not to say the immediate vicinity. Why are these not being used in the services of the UN? The EU must agree to this, at least.
We should also give those in power in Khartoum to understand that they should not rely overly on forces outside Africa. The Sudanese Government is skating on very thin ice, and should not exhaust African solidarity. Two warning shots have already been fired. The ACP Summit in Khartoum was the summit attended by the fewest Heads of State or Government - a clear sign of displeasure. The fact that the AU Summit opted for President Kufuor instead of the Sudanese President was a further clear indication of disapproval.
Mr President, as others have said, as General al-Bashir continues to prevaricate on the deployment of an AU-UN hybrid force in Darfur, we see the humanitarian crisis getting worse. We see the number of internally displaced people increasing. The ceasefire has collapsed.
The international community has and is continuing to fail to fulfil its responsibility to protect innocent civilians in Darfur. This means that the European Union must act urgently to impose its own targeted and phased smart sanctions. We do not have to wait for the UN Security Council to agree on essential new measures - as others have suggested - on an arms embargo covering all of Sudan, on asset-freezing of the wealthy people of Sudan, on travel bans and on consideration of an oil embargo.
Clearly, revenue flows to the south would need to be protected if we impose an oil embargo, and consideration would perhaps need to be given to compensating the south Sudanese for lost oil revenue. But the least we can do is to put a bar on investments, on technical equipment and on expertise. I also believe that there should be serious consideration of sports sanctions against Sudan, especially consideration of excluding Sudan from the 2010 World Cup. This means that Europe has to put pressure on FIFA.
The EU position, frankly, is weak and untenable. There is too much emphasis on carrots and not enough on sticks. The German Presidency must take a lead and insist on a unified position from Member States. Commissioner, you have described the position, and in the Council we hear the fine words, but nothing happens.
The question is: how does Europe put pressure on Khartoum? There must be an urgent and detailed investigation of the personal finances of wealthy individuals in Sudan. We have to prepare the arguments against those who claim that this would push Sudan closer towards Chinese business interests. The truth is, frankly, that nothing is currently influencing Sudan. It is virtually impossible to influence them, and so, if we remain supine, then we maintain the position where they can be as brutal as they like and Europe will continue to do nothing. Millions of people in Darfur are paying for European broken promises and totally worthless commitments. Khartoum knows that Europe is all bark and no bite and that is why today we are calling for new, strong, economic, legal and military measures.
Public condemnation is not enough. We want solutions which reflect the tragedy. Europe is shamefully weak and I have to say finally that if Darfur was, for example, Lebanon, then real sanctions would be getting a lot more discussion time in the Council, and President Barroso in the Commission and you, Commissioner, would put pressure on the Council to do more.
Mr President, the humanitarian crisis in Darfur is on a scale which is difficult to comprehend. Two and a half million people have had to flee their homes. That is the equivalent of the entire population of north-east England. The death toll among these displaced people is high and it would be higher by far if it were not for the humanitarian efforts on the ground. But even humanitarian workers cannot operate on a battlefield and unless there is a lessening of hostilities in Darfur it can be expected that more of them will be evacuated. The entire fragile, overstretched humanitarian effort in Darfur could very easily collapse, precipitating hunger and disease in the camps and a rocketing death toll. That is why the stabilising influence of an international peace force is so urgently required. It is also necessary in order to provide calmer conditions in which a political process can get under way, involving all parties and including local low-key intercommunity dialogue as well as high-level, high-profile political negotiation.
(PT) It is certainly significant and worrying that the German Presidency is not here today to represent the Council. This says a great deal about levels of genuine interest and commitment in the new relationship with Africa and in working for development in Africa. Three years ago, I was in Darfur with other MEPs who have spoken or who are about to speak. Since then, the situation has worsened, as Mr Almunia said.
The Al-Bashir Government is toying with the international community, with the Security Council, with the European Union and with the African Union, and the EU makes fine statements and does nothing. The time has come for the EU to take action and to exercise its responsibility to protect people. The time has come to impose a no-fly-zone from Chad. The EU can do this, alongside African countries with which it enjoys good relations, and can have an effect on the ground. The time has come, among other things, to impose smart, phased sanctions, travel bans, visa restrictions, and the freezing of assets in banks and elsewhere, and to stop treating Omar Al-Bashir and the members of his government as responsible, respectable leaders. The time has come to impose an effective arms embargo. The time has come to impose other kinds of trade embargo and in particular an oil embargo and on this issue, Mr President, the EU must speak frankly with China, because China as we know is very much responsible for the Al-Bashir Government's attitude. It is a pity that Europe waits for the United States, as Mr Almunia suggested, albeit in a roundabout way, because the EU should take action independently on this issue.
Let us take a look at what is happening not just in Darfur but throughout Sudan and the Horn of Africa. The EU cannot be dependent on the worldview and disastrous policies of the US in respect of the Horn of Africa, as we have seen in Ethiopia, Eritrea and Somalia. The time has come for the EU to take action and I align myself with those MEPs who are calling on the Council and the President of the Commission to ensure that the EU does not wait any longer, and exerts the influence it actually has in Khartoum and in Africa to change the situation and to protect the people dying in Darfur. Otherwise, three years hence I along with other MEPs will be joining Mr Almunia or some other Commissioner in bemoaning the fact that the situation has become worse and worse.
Member of the Commission. Mr President, honourable Members, the Commission shares the main concerns that you have expressed in this debate tonight. We find the initiative of this debate particularly useful, given the situation and in particular given the latest developments in the region.
In our view, even with this extremely difficult situation, a negotiated way out of the crisis in Darfur is the most desirable alternative and the option most likely to be successful. That being said, the Council already stated last Monday that it is ready to consider further measures, notably in the UN framework.
A lasting peace is Darfur can only be political and will require all parties to support the Darfur Peace Agreement and renounce the military option. The Commission remains strongly committed to alleviating the plight of the three million civilian people affected by this terrible crisis. As you all know, the Commission, and in particular my colleague Louis Michel - who cannot be here today because he is in Washington, discussing, among other things, this particular issue - is following the situation very closely and the Commission will not hesitate to call on all parties to respect human rights and international law as well as to remove all obstacles to the delivery of humanitarian aid.
To wind up the debate, I have received six motions for resolutionspursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Written statements (Rule 142)
in writing. - (PL) We are proud that the very fact that, as Europeans, we are compelled to condemn manifest evil in whichever part of our world it may affect human beings. What is happening in Darfur is a manifest evil. Accordingly, we are bound to express our opposition to those who perpetrate such evils. Is it enough for us to simply express views that stem from a moral imperative and then rest in the knowledge of a job well done? Obviously not. We cannot rest as long as people continue to suffer. We can only rest when we have put a stop to the evil. Therefore, we are not entitled to rest simply because we have right on our side, but only when effective action has been taken.
We shall only be able to rest and be content when our words and actions have put a stop to the activities of those who kill, supply weapons and ideology, as well as those who permit, incite and inflict cruelty. We will only be able to walk with our heads held high when our vision of a moral order becomes reality. A person who did not commit a sin simply because he or she was not tempted to do so cannot be accused of sinning. By the same token, one cannot praise a person who could have taken action to stem evil, but who was content to simply point it out. We do not lack information about Darfur. We do not lack experience or an ethical and political assessment of events. What we are lack is effectiveness and, therefore, that is what we should focus on.
in writing. - (FR) Ever since the hostilities were launched in February 2003, Darfur, one of the poorest regions in Sudan, has been the scene of an unprecedented humanitarian crisis. There have been four years of conflict and suffering for the people of Darfur, and four resolutions by our Parliament to show our indignation, but the situation remains extremely worrying.
Today, our Parliament is reiterating its concerns within the context of a joint resolution on Darfur and is urging the United Nations, the Member States, the Council and the Commission to assume their responsibilities and to clearly set a date for the deployment of a peacekeeping force, under UN control, with the aim of immediately making the humanitarian corridors more secure and of thus easing the immense distress faced by the people of Darfur.
I welcome this new initiative, but faced with the urgency of the situation, Europe can no longer just reiterate old requests. Our responsibility and our credibility require us to provide a satisfactory solution to the suffering of millions of human victims whom Europe can no longer merely observe, and to adopt a resolution that finally matches our indignation.
Darfur has been a running sore for far too long. A situation partly driven by climate change - what does that bode for the future - whereby desertification has driven pastoralists into direct conflict with settled farming communities and then exploited by a heartless Government in Sudan has gone on for far too long.
Hundreds of thousands are living in misery and threatened with worse. I have been critical of China's reluctance to support UN action, it was claimed because of its oil interests in southern Sudan. But now President Hu Jintao's direct intervention appears to have persuaded Sudan's President to agree a UN peacekeeping operation manned by troops from AU countries.
Whether Sudan's Government can be trusted is not clear. But now, if China is betrayed, Sudan will no longer be able to rely on their reluctance to act in the UN Secretary Council. This may be good news for refugees in Darfur and neighbouring countries.